Exhibit 10.10

INFORMATION RESOURCES

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), signed November 17, 2011,
effective November 19, 2011 (this “Agreement”), by and between MARRIOTT
INTERNATIONAL, INC., a Delaware corporation, on behalf of itself and its
Affiliates (as defined herein) (“MII”), and MARRIOTT VACATIONS WORLDWIDE
CORPORATION, a Delaware corporation, on behalf of itself and its Affiliates (as
defined herein) (“MVWC”).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement, dated
November 17, 2011 (the “Separation Agreement”), between MII and MVWC, MII has
agreed to distribute all of the issued and outstanding common shares of MVWC to
the shareholders of MII on a pro rata basis, subject to the terms and conditions
therein (the “Spinoff”).

WHEREAS, in connection with the Spinoff, MII and MVWC have agreed that MII or
its Affiliates shall provide MVWC and its Affiliates with certain services on a
temporary basis after the Closing; and

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings given to such terms in the Separation Agreement.

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, MII and MVWC agree as follows:

1. Transition Services. For a period commencing as of 12:01 AM on November 5,
2011 (“Service Commencement Date”) and continuing until the second anniversary
of the Service Commencement Date (the “Transition Period”) (unless (a) an
expiration date is specified for a particular service on the applicable Services
Exhibit, effected in accordance with the terms hereof, (b) MVWC requests an
extension for a Transition Service through the end of calendar year 2013,
provided that such extension is not prohibited by the terms of a third party
agreement, (c) MII is prohibited by the terms of a third party contract from
providing a Transition Service or Transition Services to MVWC for the Transition
Period, in which case MII shall provide notice to MVWC of the shortened
transition period, if any, or (d) otherwise agreed to by the parties), MII shall
provide, or cause its Affiliates to provide, to MVWC and its Affiliates the
services described the services exhibits (“Services Exhibits”) hereto
(collectively, the “Transition Services”). Unless otherwise agreed, such
Services shall be provided at the charges set forth in the Services Exhibits.
The cancellation of one category of Transition Services shall not operate to
cancel or otherwise affect the remaining Transition Services, it being
understood that some Services are bundled and cannot be cancelled separately. To
the extent possible, the cancellation of a Transition Service shall be effected
at the end of a MII Accounting Period. MVWC may use the Transition Services for
its own internal business purposes, consistent with the terms of the underlying
agreement between MII and the applicable product/service vendor, and may not
resell the Transition Services or otherwise make them available for use by third
parties.



--------------------------------------------------------------------------------

2. Standard of Service. MII will provide, or cause to be provided, the
Transition Services in accordance with MII’s standard policies, procedures and
practices in effect immediately prior to the date hereof, as the same may be
changed from time to time, and the Services Exhibits. In providing the
Transition Services, MII shall at all times exercise the same care and skill it
exercises in performing like services for itself and other third parties,
including franchisees. Except as provided in the preceding sentence, the
Transition Services are provided on an “AS IS” basis.

3. Termination of Service(s). MVWC may cancel any Transition Service(s) upon not
less than one hundred twenty (120) days’ prior written notice, unless a
different period is provided for in the Services Exhibits. In order to terminate
a Transition Service prior to the end of the Transition Period or the date set
forth in the Services Exhibits, MVWC shall submit to MII a completed Service
Termination Form, in the form attached hereto in the Services Exhibits. The
completed Service Termination Forms shall be submitted to Gregory Miller, SVP,
Finance, Global Information Resources at Gregory.Miller@marriott.com, or such
other individual as MII may designate in writing. The parties agree to
coordinate termination of any Transition Services in order to minimize any fees
associated with termination. In the event that MVWC’s early termination of a
Transition Service causes a termination fee to be due to a third party vendor,
MVWC agrees to be responsible for such fee, provided that MVWC was advised of
such termination fee at least fifteen (15) business days prior to effectiveness
of such termination and did not withdraw its request for termination. In the
event MVWC’s revocation of a Service termination is rejected by a third party
vendor, MVWC shall be responsible for any applicable termination fees.

4. Billing and Payment.

(a) MVWC will pay the costs set forth in the Services Exhibits for the
Transition Services provided pursuant to Section 1 of this Agreement during the
Transition Period. Where no fees are set forth in Exhibit A, MII or one of its
Affiliates shall bill MVWC for the Transition Services at the times and in the
manner as such billing is made immediately prior to the Closing Date and using
the cost methodology in place prior to the Closing Date (but not necessarily at
the same cost), which may change from time to time for all users of the
Transition Service, but in all cases allocated to MVWC on a fair and reasonable
basis, and MVWC shall pay MII at the times and in the manner as payment is
customarily made prior to the Closing Date, in each case unless otherwise
specified in the Services Exhibits, but in no event shall any payments be made
more than thirty (30) days after the invoice date; provided further, that if a
portion of the costs for any Transition Services are attributable to the
development of systems enhancements with a total cost of $5 million or more,
(i) if such systems enhancements are not intended to become effective during the
Transition Period, MVWC shall not be allocated any costs for such systems
enhancements, and (ii) if such systems enhancements become effective before the
end of the term during which the related Transition Services are provided under
this Agreement, then MII and MVWC shall discuss and agree on a reasonable
allocation of such costs to MVWC taking into consideration the remaining term of
the provision of the related Transition Services hereunder. Notwithstanding the
foregoing, payments made by MII to third parties (or MVWC employees) on behalf
of MVWC or its Affiliates will be drawn by MII directly from MVWC bank accounts
which MVWC shall keep funded with sufficient amounts to

 

2



--------------------------------------------------------------------------------

enable MII to make such payments. If MVWC fails to make any such payments of
fees or expenses which MII was to use for payment to third parties (or MVWC
employees), MII shall not be required to advance or use any of its own funds to
make any such payments. Any payments not made by MVWC to MII when due shall bear
interest, computed daily, from the date due to the date of payment based on the
annual percentage rate equal to the Prime Rate, plus three percentage points
(3%). “Prime Rate” means the “rate” that Citibank, N.A. (or its successor
entity) publishes from time to time as its prime lending rate in effect from
time to time. MII shall be entitled to the costs of collecting any overdue
amounts including reasonable attorneys’ fees and expenses.

(b) Termination-Related Services and Payments. In connection with the
termination of the provision of any Transition Services by MII hereunder,
whether at the end of the term of this Agreement or earlier, MII shall provide
commercially reasonable services and assistance to transition such services to
MVWC or a third party provider, including such termination services as may be
described in the Services Exhibits (as described herein, the “Termination
Services”). Except as otherwise provided in a Services Exhibit, with respect to
the Termination Services: (i) MII shall make available to MVWC such books and
records (subject to MII’s reasonable records retention policies) as will be
needed by MVWC to prepare the accounting statements for the Transition Services
for the accounting period of MVWC in which the termination of the Agreement
occurs and for any subsequent periods, (ii) MII shall use commercially
reasonable efforts to facilitate the orderly transfer of all information
contained within such books and records from MII’s systems to MVWC’s or a
successor’s systems, provided MII shall not be required to transfer any
information that is confidential and/or proprietary to MII, (iii) MII
acknowledges and agrees to provide MVWC all such data, books, and records, in
such forms and electronic formats as agreed by MI and MVCW, and (iv) MII shall,
within ninety (90) days after termination of this Agreement, prepare and deliver
to MVWC a final accounting statement with respect to the Transition Services.
MVWC shall have no obligation to reimburse MII for any costs relating to data
retention or storage by MII for legal, regulatory or other purposes.

MVWC shall reimburse MII for (i) any out of pocket costs incurred by MII or its
Affiliates in providing the Termination Services, (ii) any costs and expenses of
employees of MII or any Affiliate that are allocated to a fund or specified
payment source (for the avoidance of doubt, MVWC is not responsible for internal
costs incurred by MII, and not allocated to such a fund or specified payment
source, that otherwise would have been incurred if the Termination Services were
not provided), in providing Termination Services, and (iii) severance and other
termination payments made by MII or its Affiliates for the termination of
employment of employees of MII or its Affiliates (if any), it being understood
that MVWC shall only be responsible for such severance and termination costs as
are mutually agreed to by MII and MVWC with respect to employees of MII or its
Affiliates that are primarily engaged in providing Transition Services (for the
avoidance of doubt, MVWC is not responsible for severance and other termination
payments made by MII for the termination of employees of MII or its Affiliates
that were not primarily engaged in providing Transition Services to MVWC).

 

3



--------------------------------------------------------------------------------

5. Access. Each party shall make available on a timely basis to the other party
and its Affiliates, as applicable, all information and materials reasonably
requested by such Persons to enable them to provide or receive the Transition
Services. Each party shall give the other party and its Affiliates, as
applicable, reasonable access, during regular business hours and at such other
times as are reasonably required, to the premises of such party and its
Subsidiaries and their respective personnel for the purposes of providing or
receiving the Transition Services.

6. Subcontracting. To the extent necessary or desirable to perform the
Transition Services, MII or its Affiliates, as applicable, may subcontract any
part of such services; provided, however, MII will continue to be responsible
for its obligations under this Agreement on behalf of itself and any
subcontractors of MII or its Affiliates. MII or its Affiliates, as applicable,
shall be responsible for all payments to such subcontractors.

7. Taxes. MVWC will pay all applicable taxes (including, without limitation,
sales, use, services, value-added, and other such transaction-based taxes),
duties, and tariffs and all other taxes or charges imposed on the provision of
the Transition Services by MII or its Affiliates, as applicable, except for
taxes based on net income of MII or its Affiliates. If any such taxes are levied
on MII or deducted from amounts otherwise due to MII hereunder, MVWC shall
“gross up” the payments to MII so that the net amount received by MII is equal
to the amount required to be paid to MII hereunder.

8. Firmware or Software. MVWC acknowledges that it will acquire no right, title
or interest (including any license rights or rights of use) in any firmware or
software, and the licenses therefor which are held by MII or its Affiliates, as
applicable, by reason of the provision of the Transition Services provided
hereunder, except to the extent that any such license rights or rights of use
are provided for in a written agreement signed by MII and MVWC.

9. Security. Each party shall maintain reasonable, current security measures to
prevent unauthorized access to its systems. Such measures shall in no event be
less stringent than those used to safeguard such party’s own property, or
industry standard security measures used by companies of a similar size. Such
measures shall include, where appropriate, use of updated firewalls, virus
screening software, logon identification and passwords, encryption, intrusion
detection systems, logging of incidents, periodic reporting, and prompt
application of current security patches, virus definitions and other updates.
Each reserves the right to terminate the Agreement, in its sole discretion and
without limitation or termination liability, if the other party remains in
breach of this section five (5) business days after receipt of notice of such
breach. Each party acknowledges that the security measures used by the other
party as of the effective date of this Agreement are in compliance with this
Section.

10. “Personally Identifiable Information,” includes any information that can be
associated with or traced to any individual, including an individual’s name,
address, telephone number, e-mail address, credit card information, social
security number, or other similar specific factual information, regardless of
the media on which such information is stored (e.g., on paper or electronically)
and includes such information that is generated, collected, stored or obtained
as part of this Agreement, including transactional and other data pertaining to
users. MVW will comply with all applicable privacy and other laws and
regulations relating to protection, collection, use, and distribution of
Personally Identifiable Information. In no event may MVW

 

4



--------------------------------------------------------------------------------

sell or transfer Personally Identifiable Information to third parties, or
otherwise provide third parties with access thereto. If there is a suspected or
actual breach of security involving Personally Identifiable Information, MVW
will notify MII’s Information Protection and Privacy Department at
privacy@marriott.com within two (2) hours of a management-level associate
becoming aware of such occurrence.

11. Relationship of Parties. In providing the Transition Services, MII and its
Affiliates, as applicable, shall act under this Agreement solely as independent
contractors and not as agents or partners of MVWC. All employees and
representatives providing the Transition Services shall be under the direction,
control and supervision of MII and its Affiliates, as applicable (and not of
MVWC) and MII and its Affiliates, as applicable, shall have the sole right to
exercise all authority with respect to such employees and representatives and in
no event shall such employees and representatives be deemed to be employees or
agents of MVWC. Except as specifically provided herein, neither party shall act
or represent or hold itself out as having authority to act as an agent or
partner of the other party, or in any way bind or commit the other party to any
obligations. Nothing contained in this Agreement shall be construed as creating
a partnership, joint venture, agency, trust or other association of any kind,
each party being individually responsible only for its obligations as set forth
in this Agreement. Without limiting the foregoing, no services provided under
this Agreement shall be construed as legal, accounting or tax advice or shall
create any fiduciary obligations on the part of MII or any of its Affiliates to
MVWC or any of its Affiliates, or to any plan trustee or any customer of any of
them.

12. Force Majeure. No party shall be liable for any interruption, delay or
failure to perform any obligation under this Agreement when such interruption,
delay or failure is due to causes beyond its reasonable control, including any
strikes, lockouts, acts of any government, riot, insurrection or other
hostilities, embargo, fuel or energy shortage, fire, flood, acts of God, or
general inability (not specific to the claiming party) to obtain necessary
labor, materials or utilities. In any such event, the claiming party’s
obligations hereunder shall be postponed for such time as its performance is
suspended or delayed on account thereof and the claiming party shall have no
liability to the other party in connection therewith. The claiming party will
promptly notify the other party, in writing, upon learning of the occurrence of
such event of force majeure. Upon the cessation of the force majeure event, the
claiming party will use reasonable commercial efforts to resume its performance
promptly. The other party shall have no monetary liability to the claiming party
for Services impacted as a result of such event that would otherwise be
attributable to the period during which such Services are impacted. Any costs
associated with the claiming party’s re-establishment of Services shall be the
sole responsibility of the claiming party.

13. Termination. This Agreement shall terminate on the earliest to occur of
(a) the latest date on which any Transition Service is to be provided as
indicated in the Services Exhibits, (b) the date on which the provision of all
Transition Services has terminated or been canceled pursuant to Section 3,
(c) the date on which this Agreement is terminated pursuant to Section 14, and
(d) the date on which the Termination Period expires. Sections 4, 7, 8, 10, 11,
15, 16 and 21 shall survive any termination of this Agreement.

14. Breach of Agreement. In the event a party receives a notice under this
Section alleging a breach of this Agreement, such party shall use commercially
reasonable efforts for the

 

5



--------------------------------------------------------------------------------

following ten (10) Business Days to cure such breach or respond that it is not
in breach. For purposes hereof, an “Event of Default” shall mean a party’s
failure to comply in all material respects with its obligations hereunder which
failure remains uncured for a period of ten (10) Business Days following such
party’s receipt of written notice of such failure. In the event of an Event of
Default, the non-defaulting party may terminate this Agreement immediately by
providing written notice of termination. The failure of a party to exercise its
rights hereunder with respect to a breach by the other party shall not be
construed as a waiver of such rights nor prevent such party from subsequently
asserting such rights with regard to the same or similar defaults.

15. Disclaimers; Indemnification; Limitation of Liability.

(a) EXCEPT AS SET FORTH IN SECTION 2, MII DISCLAIMS ALL WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM OR USAGE IN THE TRADE,
IN CONNECTION WITH THE PROVISION OF THE TRANSITION SERVICES UNDER THIS
AGREEMENT.

(b) With regard to any and all damages, fines, penalties, deficiencies, losses,
liabilities (including settlements and judgments) and expenses (including
interest, court costs, reasonable fees and expenses of attorneys, accountants
and other experts and professionals or other reasonable fees and expenses of
litigation or other proceedings or of any claim, default or assessment)
(collectively, “Losses”) arising out of a breach of MII’s obligations in
connection with the provision of Transition Services under this Agreement, other
than Losses arising as a result of the fraud or willful misconduct of MII or
covered under a MII indemnity under Section 15(d), MII’s sole liability for such
Losses shall be to use reasonable commercial efforts to re-perform, or cause its
Affiliates to re-perform, such services. MVWC shall promptly advise MII of any
such breach of which it becomes aware.

(c) MVW Indemnity. MVWC agrees to indemnify, defend and hold harmless MII and
its respective officers, directors, employees, agents, successors, and assigns,
from any Losses resulting from Third Party Claims arising hereunder from
(i) MVWC’s breach of its obligations with respect to Confidential Information,
Personally Identifiable Information or security under this Agreement,
(ii) MVWC’s violation of applicable laws, rules, regulations, ordinances,
orders, and directions of federal, state, provincial, county, and municipal
governments, all as they may be amended from time to time, (iii) MVWC’s failure
to comply with comply with the Payment Card Industry Data Security Standard and
any other credit card company specific security requirements (collectively,
“Credit Card Company Regulations”) (iv) the infringement by MVWC of a third
party’s intellectual property rights, or (v) MVWC’s fraud or willful misconduct.
In addition, in the event of MVWC’s breach of its obligations with respect to
Personally Identifiable Information under this Agreement, MVWC shall indemnify,
defend and hold harmless MII for any and all costs and expenses related to
notification of affected individuals and procurement of credit protection
services for such individuals for a defined period.

(d) MII Indemnity. MII agrees to indemnify, defend and hold harmless MVWC and
its respective officers, directors, employees, agents, successors, and assigns,
from any Losses

 

6



--------------------------------------------------------------------------------

resulting from Third Party Claims arising hereunder from (i) MII’s breach of its
obligations with respect to Confidential Information or security under this
Agreement, (ii) MII’s violation of applicable laws, rules, regulations,
ordinances, orders, and directions of federal, state, provincial, county, and
municipal governments, all as they may be amended from time to time, (iii) MII’s
failure to comply with any Credit Card Company Regulations, (iv) the
infringement by MII of a third party’s intellectual property rights, or
(v) MII’s fraud or willful misconduct. For purposes of subsection (c) above and
this subsection (d), “Third Party Claims” shall mean all claims or threatened
claims, civil, criminal, administrative, or investigative action or proceeding,
demand, charge, action, cause of action or other proceeding asserted against a
party hereto and brought by a third party.

(e) EXCEPT FOR ITS OBLIGATION TO COMPLY WITH SUBSECTION (d) ABOVE, MII SHALL NOT
BE LIABLE FOR ANY LOSSES IN CONNECTION WITH THIS AGREEMENT. IN ADDITION TO ITS
OBLIGATIONS ABOVE, MVWC AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS MII AND
ITS AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (“INDEMNIFIED
PERSONS”) FROM ANY CLAIMS ASSERTED, OR ASSOCIATED LOSSES, BY OR ON BEHALF OF
THIRD PARTIES OR WHICH RESULT FROM GOVERNMENTAL ACTION. TO THE MAXIMUM EXTENT
PERMISSIBLE UNDER APPLICABLE LAW, IN NO EVENT SHALL A PARTY OR ITS AFFILIATES OR
AGENTS BE LIABLE TO ANY INDEMNIFIED PERSON FOR LOSS OF PROFITS, LOSS OF
BUSINESS, OR LOSS OF DATA, OR FOR ANY PUNITIVE, SPECIAL, CONSEQUENTIAL,
EXEMPLARY, INCIDENTAL OR OTHER INDIRECT DAMAGES, IN CONNECTION WITH THIS
AGREEMENT UNLESS SUCH DAMAGES ARE AWARDED AND REQUIRED TO BE PAID BY AN
INDEMNIFIED PERSON TO A THIRD PARTY PURSUANT TO AN ORDER OF A GOVERNMENTAL
AUTHORITY.

(f) The party required to indemnify pursuant to this Article (the “Indemnitor”),
upon demand by a party (“Indemnitee”), at Indemnitor’s sole cost and expense,
shall resist or defend such Claim (in the Indemnitee’s name, if necessary),
using such attorneys as the Indemnitee shall approve, which approval shall not
be unreasonably withheld. If, in the Indemnitee’s reasonable opinion, there
exists a conflict of interest which would make it inadvisable to be represented
by counsel for the Indemnitor, the Indemnitor and the Indemnitee shall jointly
select acceptable attorneys, and the Indemnitor shall pay the reasonable fees
and disbursements of such attorneys.

(g) The foregoing provisions of this Article set forth the full extent of the
parties’ liability (monetary or otherwise) under this Agreement for any and all
Losses.

16. Confidentiality. Each party agrees to treat, and to cause its employees and
agents to treat, confidentially all non-public records and other information
received hereunder with respect to the other party that the receiving Party knew
or reasonably should have known was confidential because it derives independent
value from not being generally known to the public (collectively, “Confidential
Information”). Specifically, each party agrees that it will, and will cause its
employees and agents to, during the term of this Agreement and thereafter
(except where required by law or court order or administrative agency order or
subpoena): (a) retain all Confidential Information of the other party in
confidence; (b) not disclose any Confidential

 

7



--------------------------------------------------------------------------------

Information to any third party without the permission of the other party, except
as required by Law; (c) not use any Confidential Information of the other party
for any purposes other than performing its obligations under this Agreement or
any other agreement signed between the parties; (d) limit access to the
Confidential Information of the other party to those employees, subcontractors
and agents who have a need to know such information for the business purposes of
this Agreement, and maintain reasonable arrangements to protect confidentiality
satisfactory to the other party with such party’s employees and agents having
access to such Confidential Information and with third parties having any access
to such Confidential Information; and (e) ensure that all tangible objects and
copies thereof in such party’s possession or under its control containing or
imparting any Confidential Information of the other party shall be returned to
the other party at any time upon the request of the other party or upon
termination of this Agreement.

17. Audits.

(a) Compliance Audits by MII. Upon notice from MII, MVWC shall provide MII, its
auditors (including internal audit staff and external auditors), inspectors,
regulators and other reasonably designated representatives as MII may from time
to time designate in writing (collectively, the “MII Auditors”) with access to,
at reasonable times, to any MVWC facility or part of a facility at which MVWC is
using the Services, to MVWC personnel, and to data and records relating to the
Transition Services for purposes of verifying compliance with this Agreement.
MII audits may include security reviews (including MVWC’s completion of security
related questionnaires) of the Transition Services and MVWC’s systems, including
reasonable use of automated scanning tools such as network scanners, port
scanners, and web inspection tools. MVWC will provide any assistance that MII
Auditors may reasonably require with respect to such audits. Upon notice from
MVWC, MII shall provide MVWC and its auditors with access to, at reasonable
times, books and records relating to the Transition Services or this Agreement
in order for MVWC to comply with applicable laws or regulations.

(b) Audits by MVWC. MVWC shall have the right, upon at least thirty (30) days
written notice to MII, and in a manner to avoid interruption to MII’s business,
to perform audit procedures over MII’s internal controls and procedures for
payroll processing and other Services provided by MII under this Agreement;
provided that, such audit right shall exist solely to the extent required by
MVWC’s external auditors to ensure MVWC’s compliance with the Sarbanes-Oxley Act
of 2002, to determine if MVWC’s financial statements conform to Generally
Accepted Accounting Principles (GAAP) or to the extent required by governmental
agencies. MII shall provide MVWC and MVWC’s auditors with appropriate space,
furnishings, and telephone, facsimile and photocopy equipment as MVWC or MVWC’s
auditors may reasonably require to perform such audit procedures. MII shall
consider in good faith, but shall not be obligated to make, changes to its
controls and procedures to address any findings of such audits. MVWC shall pay
or reimburse all of MII’s incremental costs arising from all such audit-related
activities, provision of space, furnishings and equipment, and analysis and
implementation, if any, of any potential changes in MII’s controls or procedures
described in this Section 17(b).

(c) Audit Reports. MVWC shall be entitled to request, upon reasonable notice to
MII, and MII shall provide a copy of its most recent SSAE 16 audit report, if
any, performed by MII, or MII’s auditors, at the same cost as MII charges its
hotel franchisees.

 

8



--------------------------------------------------------------------------------

18. Resolution of Disputes. The Parties shall resolve any disputes with respect
to the Transition Services on an informal basis in accordance with this Section.

(a) The Party believing itself aggrieved (the “Invoking Party”) shall call for
progressive management involvement in the dispute negotiation by written notice
to the other Party. The Parties shall use their best efforts to arrange personal
meetings and/or telephone conferences as needed, at mutually convenient times
and places, between negotiators for the Parties at the successive management
levels set forth below:

 

Level

  

MII

  

MVWC

Level 1

   Vice President, Information Resources    Senior Director, Vendor Management

Level 2

   Senior Vice President, Finance, Global Information Resources    Vice
President, Infrastructure Services

Level 3

   Chief Information Officer    Chief Information Officer

(b) The negotiators at each management level shall have a period of ten
(10) business days in which to attempt to resolve the dispute, unless otherwise
agreed to by the Parties. The allotted time for the first-level negotiation
shall begin on the date of receipt of the Invoking Party’s notice. If a
resolution is not achieved by negotiators at the first level at the end of the
allotted time, then the allotted time for the negotiations at the next
management level shall begin immediately. In the event the dispute remains
unresolved after completion of this escalation process, the Invoking Party may
require reperformance of any Transition Service alleged not to be provided in
compliance with this Agreement or may terminate the Transition Service in
dispute pursuant to the termination provisions of this Agreement.

19. Modification of Procedures.

(a) Modification by MII. MII may make changes from time-to-time in its practices
and procedures for performing the Transition Services. Notwithstanding the
foregoing sentence, unless required by law, MII shall not implement any
substantial changes affecting MVWC or its Affiliates unless:

(i) MII has furnished MVWC notice (the same notice MII provides its own
business) thereof;

(ii) MII changes such practices and procedures for its own business units at the
same time; and

(iii) MII gives MVWC a reasonable period of time for MVWC (i) to adapt its
operations to accommodate such changes or (ii) reject such changes. In the event
MVWC fails to accept or reject a proposed change on or before a reasonable date
specified in such notice of change, such failure shall be deemed to be
acceptance of such change. In the event MVWC rejects a proposed change but does
not terminate this Agreement, MVWC agrees to pay any reasonable expenses
resulting from MII’s need to maintain different or multiple

 

9



--------------------------------------------------------------------------------

versions of the same systems, procedures, technologies, or services or resulting
from requirements of their third party vendors.

(b) Modification by MVWC. In the event MVWC makes a change to its technology
environment, software or hardware that renders MII incapable of providing the
Transition Services or MVWC incapable of using the Services, MII’s performance
with respect to such affected Transition Service(s) shall be excused until MVWC
has modified its technology to correct the problem.

20. Definitions. The following terms shall have the following definitions for
all purposes of this Agreement:

(a) “Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) of a Person
means the possession, directly or indirectly, of the power: (i) to vote fifty
percent (50%) or more of the voting stock or equity interests of such Person; or
(ii) to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting stock or equity interests, by
contract or otherwise.

(b) “Person” shall mean any individual, partnership, corporation, limited
liability company, association, trust, trustee, joint venture, government entity
or department or agency thereof, business entity, or other entity of any kind or
nature.

21. Miscellaneous. The following sections of the Separation Agreement are hereby
incorporated herein by reference, and unless otherwise expressly specified
herein, such provisions shall apply as if fully set forth herein (references in
this Section 21 to an “Article” or “Section” shall mean Articles or Sections of
the Separation Agreement): Articles XIII (Further Assurances), X, XI, and XII.
In the event of a conflict between such incorporated sections and the terms of
this Agreement, the terms of this Agreement shall govern.

[Signature page follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date and year first set forth
above.

 

MARRIOTT INTERNATIONAL, INC. By:   /s/    Kevin M. Kimball   Name: Kevin M.
Kimball   Title: Vice President

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:   /s/    Ralph Lee Cunningham  
Name: Ralph Lee Cunningham   Title: Executive Vice President



--------------------------------------------------------------------------------

Exhibit A

Transition Services



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7650

  RMA 23, RMA 43    S:Windows Server Processing    Direct charge to users,
primarily IR and MVCI, based on server configuration.    Support cost for the
Windows Domain Controller servers at the hotel. The servers provide local
authentication and Domain Name Service (DNS) and Windows Internet Name Service
(WINS) to translate IP addresses and internet addresses to help locate and
connect computers. Costs include hardware and software support and maintenance
for the Windows Domain Controller servers located at the property.    T

7652

  IR 7    S:UNIX & LINUX Processing    Direct charge to users, primarily IR and
MVCI, based on server type and configuration.    This service includes the
hardware, software, maintenance and support costs for the Windows servers.
Applications utilizing this service benefit from the maintenance & support of
the Windows environment provided by Information Resources Shared Services as
well as the functionality of the NT environment itself, network connectivity of
the server and Operating System & core software upgrades.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7626

  MI LIST 146    S:Business Recovery Services    Allocates primarily to IR and
MVCI based on number of servers. Allocation to Marriott.com, MBS Financials,
ExecuStay and Blackberry is based on specific circuit, lease and software costs.
   This Service includes the cost of providing disaster recovery capabilities
for key systems infrastructure. Applications such as MARSHA (Marriott Automated
Reservations System for Hotel Accommodations), Mainframe MVS (Multiple Virtual
Storage), MBS (Marriott Business Services), and other business critical
processes have contracts for a recovery infrastructure environment including
network, processing and storage components should services from the Marriott
Computing & Network Center (MCNC) be interrupted for a period expected to exceed
24 to 48 hours. Services are provided at Marriott’s Recovery and Disaster Center
(RDC).    T

7771

  MI LIST 174    B:Enterprise Architecture Standards and Governance    Allocates
21% to MVCI and 79% to IR Division Admin based on expected services provided.   
Architecture Review Services manages a formal governance process to create
alignment between specific projects and the established Enterprise Architecture
Framework in order to improve the quality and agility of Marriott’s overall
Information Resources systems and align with Marriott’s business goals and
objectives for Marriott Vacation Club International (MVCI). The reviews identify
architecture concerns early, reducing the cost and risk of later changes. Over
time, the reviews will focus on increased reuse of Marriott International
approved technologies and standard processes resulting in more efficient
customer focused processes and lower technology costs for MVCI.    T

2115

  MBS 23, MI LIST 27    B:Mosaic Support    Allocates to MVCI, IR, and A&C based
on the number of users.    Mosaic is used to manage costs throughout project
lifecycles. Mosaic is used by MVCI and IR departments for: Weekly time entry by
associates; Tracking approved projects; Building project teams and defining
project activities; Viewing detailed reports that include financial, accounting,
Capex, and KPI data.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7697

  MI LIST 143    S:Enterprise Storage    Direct Charge to numerous users -
tiered rate structure based on 12 storage types.    The costs associated with
the hardware, software, maintenance and support required for storing data on the
mainframe. The data is backed up nightly with copies of the data stored offsite.
The service includes database administration support for the data.    T

7315

  IR 36    S:Cognos Reporting    Allocates to 8 Applications defined as Large or
Small based on usage, primarily to MRDW, MVCI/RC - Mystique, MVCI - Solar
Prophecy, PCDW, Sales Decision Support & SRW (CI)    This service includes the
hardware, software, maintenance and support required for the Cognos Reporting
tool. This product is an Enterprise web-based reporting application which stores
various types of reports and allow users to access reports through online
reporting.    T

7609

  RMA 44,
IR 160,
RMA 24,
RMA 46    S:MCN II    Allocates $650K to 2 IR depts (Marriott.com and HQ DNS).
Direct Charge of remainder to users based on 25 cost components and several
tiered rates based on actual throughput measurements.    MVCI (Marriott Vacation
Club International) properties and sites that require MPLS (Multi Protocol Label
Switching) MIS (Managed Internet Service) Circuits to connect and access
Marriott applications at MCNC (Marriott’s Computing and Network Center).    T

7732

  IR 15    S:Secure Distributed Proxy    Allocates to applications classified as
Heavy or Light based on usage, primarily to MVCI, IR and MBS    This Service
includes the cost of providing enterprise level security capabilities for key
systems both at the Marriott Network and Computing Center as well as the systems
located at the properties.    T

7331

  MI LIST 28, IR 44    B:Remap Support    Allocates to MVCI and A&C based on the
number of users, storage, and module usage.    Support for Supply Chain
PeopleSoft and Project Costing Data Warehouse (PCDW).    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7655

  IR 10, RMA 10    S:Corporate eMail    Direct Charge of $3 per mailbox for
e-mail gateway services.    This service applies to any remote/field location
that maintains an email server on-site that is connected to the Marriott email
system for Marriott Vacation Club International (MVCI). This service provides
the connection of the email server located at an MVCI property and the Marriott
email system located at the Marriott Computing and Network Center (MCNC).
Included with this connection is the Marriott Global Address Listing which can
in turn be accessed by field users on their own MVCI Managed Email server
located at an MVCI property. Includes Gateway Services, Spam Filtering, and
MessageOne. Gateway Services and Spam Filtering will be provided until
January 3, 2012, after which MVWC must move to an MVWC-chosen service to provide
Gateway and Spam Filtering services. MessageOne will continue to be provided by
MII beyond the January 3, 2012 date. This service does not apply to the
day-to-day support of any email servers housed at MVWC locations.    T

2195

  IR 11    F:Access & Authentication Fund    Direct Charge to users. Rate:
$2,000 per period per user.    The systems that provide protection and allow a
restricted set of users to authenticate to and access your website are Tivoli
Access Management (TAM) and Enterprise Directory Services (EDS). This charge
represents the usage of these services.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7751

  RMA 32,
RMA 34,
RMA 50,
OS 40    S:PC Engineering and Software    Per-PC rate charged to 9 different
user groups, each with a different rate per PC based on which services each user
group uses (e.g., Help Desk component is charged to FOSSE for CFRST hotels,
Chain Services for MHRS hotels and is included in this direct charge for
International and Ritz Carlton locations).    Cost of personal computer (PC)
engineering and maintenance for MVCI properties for the use of desktop or laptop
computers. This cost includes: standard Marriott desktop software (licenses,
maintenance), hardware, labor, and shared information resources usage costs for
standard imaging of desktop and laptop computers. The software protects the
users’ computer from viruses, maintains the PC’s hardware and allows Information
Resource associates to assist in trouble shooting issues with the computer.
Costs are distributed to hotels based on the number of PCs at the property.    T

7344

  IR 13    S:SOA Data Power    Data Power allocates to 12 applications based on
type of service: Service Provider or Consumer.    The Service Orientated
Architecture (SOA) infrastructure will allow for consistent deployment,
management and interfaces among services within the Marriott service portfolio.
   T

2130

  IR 9    S:MI Connector    Direct charge to users with MI Connector accounts: -
$8 per user/period.    MI Connector maintenance costs provide secure remote
access to Marriott’s network from remote locations (examples include airports,
wireless internet spots, home). MI Connector allows users to connect to Marriott
via Dial up, ISDN (Integrated Services Digital Network), Broadband (Cable, DSL),
WiFi (Wireless Internet Connection), and laptops with Cellular PCMCIA (Personal
Computer Memory Card Int’l Assoc) cards. Costs are distributed to hotels each
period based on users with MI Connector accounts.    T

PMCR

  IR 21    MICROS Maintenance       Cost for MICROS point of sale maintenance
support agreement (MSA), which covers hardware maintenance services, PC software
recovery services, and telephone support. Cost is based on the vendor invoice
amount.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

1971

  RMA 31    S:Internet Content Filtering    Direct charge to Websense-licensed
properties ($1.19 per license per period) and a portion allocates to 2 IR depts:
Thin Client ≈$103K and HQ Desktop and Network Services ≈$59K.    Cost for a
Websense license, which is an internet content filtering application. Websense
supports Marriott security standards and appropriate use of the company’s
internet as well as block access to any site that is not permitted in accordance
with Marriott International Policy, Electronic Communications and Information
Security Manual, and Internet Access Policy. The internet filters are used to
block criminal activity on the internet, eliminate offensive content being
displayed on associates’ personal computers (PC) and workstations, and conserve
bandwidth. Websense will identify and block web sites containing virus and
spyware infected files that may be harmful to PCs and the network should they be
downloaded. The cost to the hotel is based on the number of licenses requested.
   T

1863

  IR 21    B:Micros 9700    Direct Charge to participating Domestic and
International hotels based on a rate of $240/period.    Period cost for
management and support of the vendor supplied MICROS 8700/9700 Point of Sale
(POS) hotel application used for processing food and beverage orders and retail
sales. Support costs include labor, software, hardware and computing costs.
Costs are distributed based on hotel participation.    T

1954

  MI LIST 150    R:POS Installations    Direct charge to property based on time
and material.    Installation costs of Micros Point of Sale system (POS). Micros
POS hotel application is used for processing food and beverage orders and retail
sales. Installation costs include labor, software, hardware and computing
related costs. The cost is based on the actual installation cost incurred per
hotel.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7769

  OS 35, IR 75    S:BPA Connector    Direct charge to users with BPA (Business
Partner Access) accounts - $42 per user/period.    Cost for a Business Partner
Access (BPA-Connector) account, which provides MI’s Business Partners (vendors
and franchisees) with real-time access to above-property and property-based
systems and applications. The BPA connection point is accessible via the
Internet (web browser) and allows for real-time high-speed access to property
management systems and applications. Cost is based on the number of users at the
hotel.    T

2114

  RMA 45    B:eTrack Support    Direct Charge to numerous applications based on
a Power user ($160) or Casual user ($62) designation.    The application eTrack
is the Call Center and System Change (MCCSC) application which provides an
enterprise wide contact management and call tracking tool to record end user
calls to the Help Desk. A Power User is defined as someone who uses the system
as a primary work tool. All other users are defined as Casual Users. Support
costs include labor, software, hardware and computing related costs. Costs are
distributed to the hotel based on the user type.    T

7325

  IR 45    S:OnDemand Reporting    Direct Charge to users of 2 components:
$1,475 per application and $16 per folder rate.    OnDemand infrastructure is an
Enterprise web-based reporting application which stores various types of reports
and allows users access to these reports at any time. Hotels benefit from ease
of online reporting, with functionality including reading, printing and
downloading reports to Microsoft Excel. Hotels request folders to store their
frequently used reports or batch reports. Costs are distributed on a per folder
basis and include server storage, security services and application support.   
T

7664

  IR 28, MI LIST 147, MI LIST 148    S:Property Distr System Support   
Allocates primarily to FOSSE and FS PMS and Direct Charge of 3 components based
on server counts.    This service provides proactive monitoring of field server
hardware and operating systems which run critical business applications. Support
cost includes software licenses, labor, and company-wide basic infrastructure
and security. Costs are distributed based on the number of participating hotels.
   T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7686

  MI LIST 151    R:FSPMS AIX 7.x Upgrade    Direct Charge to participating
hotels at time of installation based on estimated total project costs.    This
is a security deployment to upgrade to a vendor supported level of AIX (Advanced
Interactive eXecutive) of the full service property management operating system,
upgrading from version 5 to version 7.    T

2094

  RMA 27, IR 52, MI LIST 149    I:International PCI    Direct charge to
International hotels based on available room count.    Payment Card Industry
(PCI) data security standard implementation managed by Marriott’s Program
Management Office (PMO). Review and coordination of technology and business
processes used to manage the hotels credit card information and their compliance
with the Visa standards.    T

IBMM

  IR 15    IBM Hardware Maintenance       Maintenance cost for hardware provided
by the vendor, International Business Machines (IBM). Cost includes coverage of
hotel personal computers and laptops against breakage or failure. Cost is based
on the vendor invoice.    T

2056

  IR 38, MI List 26    B:Oceans Shared Infra costs    Allocated to IR and MVCI
based on infrastructure storage and usage.    Collects shared costs for FIN, BAR
(Billing and Accounts Receivable), EPM (Enterprise Performance Management), EPB,
Mosaic, LMS (Labor Management and Scheduling), RCSL (Revenue Capture Subsidiary
Ledger), MVCI (Marriott Vacation Club International), Supply Chain and Incentive
Sales.    T

7352

  MI LIST 153, MI LIST 154    S:PST PMS Training    Tuition charged per
associate based on the cost of the training event.    Provide Property
Management System (PMS) training to associates at managed and franchised full
service brand hotels. Services include basic and advanced training in the use of
full service PMS systems, related customer service training, and live monitoring
of hotel staff after the system implementation date. The amount includes wages
and benefits for the on site trainers, as well as their travel, lodging, meals
and other related expenses while the training, implementation and observation
takes place.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7606

  MI LIST 140, MI LIST 141, MI LIST 142, MI LIST 176, IR 2    S:HQ Voice
Services    $159K fixed allocation to A&C. Remainder direct charged to users. 6
components and rates including a long-term funding component for Omaha related
to Unity voice mail.    This service includes the cost of local calls charged to
Marriott by Verizon. This cost is passed on to the end users who benefit from
easy communication via the telephone external to Marriott.    T

7711

  MI LIST 152    R:ScerIS 9 Upgrade    Direct Charge to participating hotels at
time of installation based on estimated total project costs.    All full service
hotels with ScerIS that are supported by an Information Resource Field
Associate. Project management services including project planning,
communications, scheduling and tracking progress. Facilitate remote upgrades to
existing servers or procurement of replacement servers.    T

7361

  MI LIST 153, MI LIST 154    S:LMS Training    Tuition charged per associate
based on the costs of the training event.    Cost of attending Mercury training.
Associates receive Mercury training to help perform their job functions using
the Mercury applications.    T

1904

  RMA 25    S:Password Reset    Direct Charge to users. Rate: $17.50 per call   
Support cost for an associate to receive assistance when resetting their
password. Marriott associates use their passwords to access secure systems
within the Marriott infrastructure. An on-line interactive tool is available for
associates to update their passwords according to pre-defined timeframes. Costs
are distributed on a per call basis.    T

INFW

  IR 17    ScerIS Annual Maintenance - Additional Host       Annual cost of
maintenance of ScerIS system (formerly known as InfoWiz) which is used as a
reporting archive for storing reports from key hotel systems, such as the
Property Management System (PMS). Cost is per-hotel based on the vendor invoice
amount.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

2131

  IR 26, IR 55, F&A 29    B:TeamShare    Direct Charge to numerous users based
on the number of TeamShare sites. Rate is $300 per site, calculated as total
cost/number of sites.    Cost of support and infrastructure for the Team Share
application. Team Share is the application that enables workgroups to securely
organize, update and access team assets in a central location. Period costs are
distributed per hotel based on participating hotels. Support costs may include
labor, software, hardware and computing costs. While no new MVWC-sponsored sites
will be offered, MII will continue to host the following sites through the
Transition Period: MVCI London Regional Office, MVCI Note Sales Rating Agency
Access, and MVCI Security and Compliance    T

7733

  RMA 26, RMA 47    S:Remote Attended Network Access    Direct charge to
licensed users of the service at a rate of $11/period.    Cost for an outsourced
service that enables hotel associates to engage third party application support
vendors and grant the vendors access to the property based applications/systems
to resolve issues in an efficient manner. Designated hotel associates are
provided with an account on the Marriott WebEx service, which enables them to
engage the vendor to resolve hotel application issues via a secure internet
connection. Costs are distributed based on the number of user accounts at the
hotel.    T

7665

  IR 8, MI LIST 177, IR 50    S:Enterprise Security    Recovered via the IR
Service Allocation, charged to applications at a rate of 11.5% of Direct Costs
   The enhancement of the security system and compliance with Payment Card
Industry (PCI) Data Security Standards. Host Intrusion Detection Software (HIDS)
software monitors activities on systems and provides real time alarming on
malicious activity.    T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7779

  MI LIST 138, MI LIST 139    S:WebSurveyor Shared Services    Direct charge to
licensed users of the service at a rate of $1,500 per user per survey request.
   Vovici Survey is a Marriott approved web-based survey tool, which alows
hotels the ability to create simple to complex surveys and provides enhanced
analytical and reporting functionality. A Vovici license provides a
professional, multi-faceted survey functionality including advanced features
such as advanced question routing based on answer, full reporting funstionality,
and management of invitations or reminders. Annual license costs are distributed
to each user.    T

2026

  IR 27    B:OpenTable    Direct Charge to participating Domestic and
International hotels at a rate of $50/period.    Period cost for management and
support of the vendor-supplied Open Table food and beverage (F&B) application.
OpenTable is an on-line restaurant reservation and table management system that
allows diners to make and confirm restaurant reservations in real-time and
communicates the reservations directly to the hotel via the ScerIS system.
Support costs include labor, software, hardware and computing costs. Costs are
per-hotel and based on total participating hotels.    T

7357

  MI LIST 144, MI LIST 145    Print & Distribution    Direct Charge to users
based on per foot of paper used at $0.64/ft. 2 Components: Check Processing and
Laser Printer - Excluding Checks    Cost of express shipping for the mailing of
Enterprise Accounts Payable (EAP) checks, Owner and Franchise (OFB) bills,
Dunning letters, and Direct Deposit statements, based on the invoice amounts.   
T



--------------------------------------------------------------------------------

EXHIBIT A TO

INFORMATION RESOURCES TSA

 

Dept #

 

Record ID

  

Service

  

Funding

  

Service Description

   Term of
Service (T-
transitional
or P-
permanent)

7747

  MI 175    Enterprise Architecture Ad Hoc    Direct Charge based on time and
material.    Architecture Review Services manages a formal governance process to
create alignment between specific projects and the established Enterprise
Architecture Framework in order to improve the quality and agility of Marriott’s
overall Information Resources systems and align with Marriott’s business goals
and objectives for Marriott Vacation Club International (MVCI). The reviews
identify architecture concerns early, reducing the cost and risk of later
changes. Over time, the reviews will focus on increased reuse of Marriott
International approved technologies and standard processes resulting in more
efficient customer focused processes and lower technology costs for MVCI.    T

Law Dept - 52/923.20

     Law Department Systems Support Services    $37,000 per year, to be paid
quarterly, prorated for any shorter period. If MVWC elects a partial termination
of these services, the MII and MVWC Law Departments will discuss an appropriate
reduction to the fee above. MVWC may terminate any or all of these services upon
provision of not less than sixty days written notice.    MII’s Law Department
Systems and Support Group (“SOS”) will provide the following remote services to
the MVWC Law Department: (1) hosting and support for the MVWC-specific instances
of the Law Manager and iManage databases separated from the MII Law Department
databases (MVWC acknowledges and agrees that SOS will have access to those
databases subject to the confidentiality provisions of the Agreement); (2) help
desk support for Workshare, Westlaw, Adobe and the MII Law Department’s
litigation hold survey tool.    T



--------------------------------------------------------------------------------

Exhibit B

Service Termination Form

This Service Termination Form (“Termination Form”, dated                     
    , 2011, is governed by and made a part of that certain Transition Services
Agreement, made by and between MARRIOTT INTERNATIONAL, INC. (“MII”) and MARRIOTT
VACATIONS WORLDWIDE CORPORATION (“MVWC”), dated as of                          ,
2011 (the “Agreement”).

MVWC is hereby providing the required notice of its intent to terminate the
following Transition Service(s) as of the dates set forth below:

 

Description of Transition Service

 

Effective Date of Termination

     

MII shall terminate providing the Transition Services listed above as of the
dates set forth above (“Termination Date”). After the Termination Date, MII
shall have no further liability to provide the terminated Transition Service(s).

Any terms used in this Termination Form without definition shall have their
respective meanings as set forth in the Agreement.

 

MARRIOTT VACATIONS WORLDWIDE CORPORATION By:       Name:   Title: